


Exhibit 10.1




THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE
LAWS, AND NO INTEREST THEREIN MAY BE SOLD, DISTRIBUTED, ASSIGNED, OFFERED,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS THERE IS AN EFFECTIVE REGISTRATION
STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS COVERING ANY SUCH
TRANSACTION, OR SUCH TRANSACTION IS EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND LAWS, SUCH COMPLIANCE, AT THE OPTION OF THE CORPORATION, TO BE
EVIDENCED BY AN OPINION OF THE WARRANT HOLDER'S COUNSEL, IN FORM ACCEPTABLE TO
THE CORPORATION, THAT NO VIOLATION OF SUCH REGISTRATION PROVISIONS WOULD RESULT
FROM ANY PROPOSED TRANSFER OR ASSIGNMENT.




COMMON STOCK PURCHASE WARRANT

Hydrodynex, Inc.




THIS CERTIFIES that for good and valuable consideration received,
____________________________ or a registered assignee (the “Holder”) is
entitled, upon the terms and subject to the conditions hereinafter set forth, to
acquire from Hydrodynex, Inc., a Nevada corporation (the “Corporation”)
___________________ shares of fully paid and non-assessable shares, par value
$0.001 common stock of the Corporation (“Warrant Stock”) for $______ per share.
  




1.

Term of Warrant.  Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable, in whole or in part, at any time on or after the
date hereof and at or prior to 11:59 p.m., Pacific Standard Time, on
______________ ____, 201__(the “Expiration Time”).  




2.

Exercise of Warrant.  The purchase rights represented by this Warrant are
exercisable by the registered Holder hereof, in whole, at any time prior to the
Expiration Date by the surrender of this Warrant to the office of the
Corporation, located at 2009 E. 30th Ave. Spokane, WA 99203 (or such other
office or agency of the Corporation as it may designate by notice in writing to
the registered Holder hereof at the address of such Holder appearing on the
books of the Corporation).  Whereupon the Holder of this Warrant shall be
entitled to receive from the Corporation a stock certificate in proper form
representing the number of shares of Warrant Stock so purchased.




3.

Issuance of Shares; No Fractional Shares of Scrip.  Certificates for shares
purchased hereunder shall be delivered to the Holder hereof by the Corporation's
transfer agent at the Corporation's expense within a reasonable time after the
date on which this Warrant shall have been exercised in accordance with the
terms hereof.  Each certificate so delivered shall be in such denominations as
may be requested by the Holder hereof and shall be registered in the name of
such Holder or, subject to applicable laws, such other name as shall be
requested by the Holder.  The Corporation hereby represents and warrants that
all shares of Warrant Stock which may be issued upon the exercise of this
Warrant will, upon such exercise, be duly and validly authorized and issued,
fully paid and non-assessable and free from all taxes, liens and charges in
respect of the issuance thereof other than liens or charges created by or
imposed upon the Holder of the Warrant Stock).  The Corporation agrees that the
shares so issued shall be and will be deemed to be issued to such Holder as the
record owner of such shares as of the close of business on the date on which
this Warrant shall have been surrendered for exercise in accordance with the
terms hereof.  No fractional shares or scrip representing fractional shares
shall be issued upon the exercise of this Warrant.  With respect to any fraction
of a share called for upon the exercise of this Warrant, an amount equal to such
fraction multiplied by the then current price at which each share may be
purchased hereunder shall be paid in cash to the Holder of this Warrant.




4.

Lock Up, Registration Rights.  Pursuant to the terms of the Registration Rights
Agreement signed in conjunction with this Warrant, certain piggy-back
registration rights apply to the Warrant Stock with regard to any registration
statement filed by the Corporation.  The Corporation may, at the request of an
underwriter, if any, limit or exclude such Warrant Stock from a registration
statement in connection with a public offering, or impose on each Holder a
so-called “lock up” period in connection with a public offering, which lock-up
period will not exceed 12 months from the effective date of the registration
statement for such public offering.  In addition, the Company





--------------------------------------------------------------------------------

may exclude the Warrant Stock from registration statements filed pursuant to an
acquisition or merger, or under Form S-8, and, if such registration statement
includes registrable securities of certain selling stockholders who purchased
such registrable securities in a previous private placement, the Company may
exclude the Warrant Stock from such registration statement.  See the
Registration Rights Agreement for a full description of the piggy-back
registration rights applicable to the Warrant Stock and the limitations on such
rights.




5.

Charges, Taxes and Expenses.  Issuance of certificates for shares of Warrant
Stock upon the exercise of this Warrant shall be made without charge to the
Holder hereof for any issue or transfer tax or other incidental expense in
respect of the issuance of such certificate, all of which taxes and expenses
shall be paid by the Corporation, and such certificates shall be issued in the
name of the Holder of this Warrant or in such name or names as may be directed
by the Holder of this Warrant; provided, however, that in the event certificates
for shares of Warrant Stock are to be issued in a name other than the name of
the Holder of this Warrant, this Warrant when surrendered for exercise shall be
accompanied by an Assignment Form to be provided by the Company duly executed by
the Holder hereof.




6.

No Rights as Shareholders.  This Warrant does not entitle the Holder hereof to
any voting rights or other rights as a shareholder of the Corporation prior to
the exercise hereof.




7.

Exchange and Registry of Warrant.  This Warrant is exchangeable, upon the
surrender hereof by the registered Holder at the above mentioned office or
agency of the Corporation, for a new Warrant of like tenor and dated as of such
exchange.  The Corporation shall maintain at the above-mentioned office or
agency a registry showing the name and address of the registered Holder of this
Warrant.  This Warrant may be surrendered for exchange, transfer or exercise, in
accordance with its terms, at such office or agency of the Corporation, and the
Corporation shall be entitled to rely in all respects, prior to written notice
to the contrary, upon such registry.




8.

Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by the
Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant and in case of loss, theft or
destruction of indemnity or security reasonably satisfactory to it, and upon
reimbursement to the Corporation of all reasonable expenses incidental thereto,
and upon surrender and cancellation of this Warrant, if mutilated, the
Corporation will make and deliver a new Warrant of like tenor and dated as of
such cancellation, in lieu of this Warrant.




9.

Saturdays, Sundays and Holidays.  If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday or a Sunday or that is a legal holiday, then such action may be taken
or such right may be exercised on the next succeeding day not a Saturday, Sunday
or legal holiday.




10.

Merger, Sale of Assets, Etc.  If at any time the Corporation proposes to merge
or consolidate with or into any other corporation, effect any reorganization
whereby the Corporation will own less than 50% of the issued and outstanding
shares, or sells or conveys all or substantially all of its assets to any other
entity, then, as a condition of such reorganization, consolidation, merger, sale
or conveyance, the Corporation or its successor, as the case may be, shall enter
into a supplemental agreement to make lawful and adequate provision whereby the
Holder shall have the right to receive, upon exercise of the Warrant, the kind
and amount of equity securities which would have been received upon such
reorganization, consolidation, merger, sale or conveyance by a Holder of a
number of shares of common stock equal to the number of shares issuable upon
exercise of the Warrant immediately prior to such reorganization, consolidation,
merger, sale or conveyance.  If the property to be received upon such
reorganization, consolidation, merger, sale or conveyance is not equity
securities, the Corporation shall give the Holder of this Warrant ten (10)
business days prior written notice of the proposed effective date of such
transaction, and if this Warrant has not been exercised by or on the effective
date of such transaction, it shall terminate.




11.

Subdivision, Combination, Reclassification, Conversion, Etc.  If the Corporation
at any time shall by subdivision, combination, reclassification of securities or
otherwise, change the Warrant Stock into the same or a different number of
securities of any class or classes, this Warrant shall thereafter entitle the
Holder to acquire such number and kind of securities as would have been issuable
in respect of the Warrant Stock (or other securities which were subject to the
purchase rights under this Warrant immediately prior to such subdivision,
combination, reclassification or other change) as the result of such change if
this Warrant had been exercised in full for cash





--------------------------------------------------------------------------------

immediately prior to such change.  The Exercise Price hereunder shall be
adjusted if and to the extent necessary to reflect such change.  If the Warrant
Stock or other securities issuable upon exercise hereof are subdivided or
combined into a greater or smaller number of shares of such security, the number
of shares issuable hereunder shall be proportionately increased or decreased, as
the case may be, and the Exercise Price shall be proportionately reduced or
increased, as the case may be, in both cases according to the ratio which the
total number of shares of such security to be outstanding immediately after such
event bears to the total number of shares of such security outstanding
immediately prior to such event.  The Corporation shall give the Holder prompt
written notice of any change in the type of securities issuable hereunder, any
adjustment of the Exercise Price for the securities issuable hereunder, and any
increase or decrease in the number of shares issuable hereunder.




12.

Transferability; Compliance with Securities Laws.




(a)

This Warrant may not be transferred or assigned in whole or in part without
compliance with all applicable federal and state securities laws by the
transferor and transferee (including the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Corporation, if
requested by the Corporation).  Subject to such restrictions, prior to the
Expiration Time, this Warrant and all rights hereunder are transferable by the
Holder hereof, in whole or in part, at the office or agency of the Corporation
referred to in Section 2 hereof.  Any such transfer shall be made in person or
by the Holder's duly authorized attorney, upon surrender of this Warrant
together with the Assignment Form attached hereto properly endorsed.




(b)

The Holder of this Warrant, by acceptance hereof, acknowledges that this Warrant
and the Warrant Stock issuable upon exercise hereof are being acquired solely
for the Holder's own account and not as a nominee for any other party, and for
investment, and that the Holder will not offer, sell or otherwise dispose of
this Warrant or any shares of Warrant Stock to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act of 1933, as amended, or any state securities laws.  Upon exercise of this
Warrant, the Holder shall, if requested by the Corporation, confirm in writing,
in a form satisfactory to the Corporation, that the shares of Warrant Stock so
purchased are being acquired solely for Holder's own account and not as a
nominee for any other party, for investment, and not with a view toward
distribution or resale.




(c)

The Warrant Stock has not been and will not be registered under the Securities
Act of 1933, as amended, and this Warrant may not be exercised except by the
original purchaser of this Warrant from the Corporation.  Each certificate
representing the Warrant Stock or other securities issued in respect of the
Warrant Stock upon any stock split, stock dividend, recapitalization, merger,
consolidation or similar event, shall be stamped or otherwise imprinted with a
legend substantially in the following form (in addition to any legend required
under applicable securities laws):


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF, AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUCH
SHARES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR
UNLESS THE SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF SAID ACT.




13.

Representations and Warranties.  The Corporation hereby represents and warrants
to the Holder hereof that:




(a)

during the period this Warrant is outstanding, the Corporation will reserve from
its authorized and unissued common stock a sufficient number of shares to
provide for the issuance of Warrant Stock upon the exercise of this Warrant;




(b)

the issuance of this Warrant shall constitute full authority to the
Corporation's officers who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for the shares of
Warrant Stock issuable upon exercise of this Warrant;








--------------------------------------------------------------------------------



(c)

the Corporation has all requisite legal and corporate power to execute and
deliver this Warrant, to sell and issue the Warrant Stock hereunder, and to
carry out and perform its obligations under the terms of this Warrant; and




(d)

all corporate action on the part of the Corporation, its directors and
stockholders necessary for the authorization, execution, delivery and
performance of this Warrant by the Corporation, the authorization, sale,
issuance and delivery of the Warrant Stock, the grant of registration rights as
provided herein and the performance of the Corporation's obligations hereunder
has been taken;




(e)

the Warrant Stock, when issued in compliance with the provisions of this Warrant
and the Corporation's Articles of Incorporation (as they may be amended from
time to time), will be validly issued, fully paid and non-assessable, and free
of all taxes, liens or encumbrances with respect to the issue thereof, and will
be issued in compliance with all applicable federal and state securities laws;
and




(d)

the issuance of the Warrant Stock will not be subject to any preemptive rights,
rights of first refusal or similar rights.




14.

Corporation Good Faith.  The Corporation will not, by amendment of its Articles
of Incorporation or through any reorganization, recapitalization, transfer of
assets, consolidation, merger, dissolution, issuance or sale of securities or
any other action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Corporation, but will at
all times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all such action as may be necessary or appropriate
in order to protect the rights of the Holder of the Warrant against impairment.




15.

Governing Law.  This Warrant shall be governed by and construed in accordance
with the laws of the State of Nevada.







IN WITNESS WHEREOF, the Corporation has caused this Warrant to be executed by
its duly authorized officers.




Dated:  ___________  ______, 201__




HYDRODYNEX, INC.




By:___________________________________

By:__________________________________

     

       Agreed to by Warrantholder




Name:________________________________

Name:________________________________




_____________________________________






